   Case 5:21-cv-01727-EJD Document 14-13 Filed 03/16/21 Page 1 of 3




                       EXHIBIT 8
REDACTED VERSION OF DOCUMENT SOUGHT TO
               BE SEALED
              Case 5:21-cv-01727-EJD Document 14-13 Filed 03/16/21 Page 2 of 3




Jeff True
General Counsel
Zoom Video Communications, Inc.
5 Almaden Boulevard, 6th Floor
San Jose, CA 95113


February 26, 2021


Re: RingCentral/Zoom Strategic Alliance Agreement

Dear Mr. True:

I write in response to your February 24, 2021 letter and to follow up on our recent conversations. RingCentral does
not agree with Zoom’s interpretation of the Strategic Alliance Agreement (“SAA”), but it is our hope that the parties
can amicably agree on a process to wind down of our longstanding and successful partnership. Notwithstanding,
RingCentral stands ready to vigorously protect its rights and its customers.

With respect to the specific allegations in your letter, Zoom’s interpretation of the SAA is incorrect in view of the plain
text of the agreement.




                                               .

There is no textual support in the SAA for the statement in your letter that




                                                    The plaint text of the provisions demonstrates that they address
different obligations, to disparate groups of parties, during different time periods.



                                                                                               The who, what, when and
how of these provisions are all different.




                                                                                           Likewise, your letter accuses
RingCentral of infringing Zoom’s intellectual property rights but identifies no such rights.
              Case 5:21-cv-01727-EJD Document 14-13 Filed 03/16/21 Page 3 of 3
In the spirit of engaging in a productive dialogue, we provide the following responses to the three inquiries posed in
you February 24 letter, without prejudice to any of RingCentral’s rights.

                                   Second, RingCentral is happy to provide information on sales of the Service
since February 1, 2021 through normal reporting channels.




Please contact me if you would like to discuss the matter further.

Sincerely,




John Marlow
Chief Administrative Officer
General Counsel
